United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 97-3722
                                     ___________

United States of America,                 *
                                          *
             Appellee,                    *
                                          * Appeal from the United States
      v.                                  * District Court for the
                                          * Eastern District of Missouri.
Ronald Ray Pollard,                       *
                                          *      [UNPUBLISHED]
             Appellant.                   *
                                     ___________

                            Submitted: February 2, 1998
                                Filed: February 5, 1998
                                    ___________

Before FAGG, BEAM, and HANSEN, Circuit Judges.
                           ___________

PER CURIAM.

        Ronald Ray Pollard challenges his conviction and 192-month sentence imposed
by the district court1 after he pleaded guilty to one count of being a felon in possession
of a firearm in violation of 18 U.S.C. §§ 922(g)(1) and 924(e)(1). Pollard cites United
States v. Lopez, 514 U.S. 549 (1995), and argues Congress lacked authority under the
Commerce Clause to enact section 922(g), which prohibits the possession of a firearm
by a convicted felon. We conclude Pollard&s Lopez challenge to section 922(g) is
foreclosed by this court&s prior decisions. See United States v. Bates, 77 F.3d 1101,


      1
        The Honorable Donald J. Stohr, United States District Judge for the Eastern
District of Missouri.
1103-04 (8th Cir.), cert. denied, 117 S. Ct. 215 (1996); United States v. Shelton, 66
F.3d 991, 992 (8th Cir. 1995), cert. denied, 116 S. Ct. 1364 (1996). Accordingly, the
judgment is affirmed.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-